--------------------------------------------------------------------------------

EXHIBIT 10.5
 


STAGE STORES, INC.
 
RESTRICTED STOCK AWARD AGREEMENT
 
 
THIS RESTRICTED STOCK AWARD AGREEMENT is made effective as of the _____ day of
__________, 20_____ (the "Effective Date"), by and between STAGE STORES, INC., a
Nevada corporation (hereinafter called the "Company"), and __________, an
employee of the Company, its subsidiaries or its affiliates (hereinafter called
the "Employee").
 
WHEREAS, the Board of Directors of the Company (the "Board") has adopted the
Stage Stores, Inc. Amended and Restated 2001 Equity Incentive Plan (the "Plan");
and
 
WHEREAS, the Company considers it desirable and in the Company's best interests
that the Employee be given an opportunity to acquire Common Shares in
furtherance of the Plan to provide incentive for the Employee to remain an
employee of the Company, its subsidiaries or its affiliates and to promote the
growth, earnings and success of the Company.
 
NOW, THEREFORE, in consideration of the premises, it is agreed as follows:
 
1.           GRANT OF RESTRICTED STOCK.  The Company hereby grants to Employee
as of the Effective Date a restricted stock award of __________ shares (the
“Restricted Stock Award”) of the Company’s presently authorized voting common
stock, par value $0.01 (the “Common Shares”), pursuant to the terms and
conditions contained herein and the terms and conditions of the Plan.
 
2.           PERIOD OF RESTRICTION.  The Employee will become fully vested with
respect to this Restricted Stock Award based on the schedule below, provided the
Employee continuously serves as an employee of the Company at all times
beginning with the date of this Agreement and continuing until ___________,
20___ (the “Restricted Period”).
 

   
Cumulative Portion
Vesting Date
 
Shares Vest
_________
 
One-Third
_________
 
Two-Thirds
_________
 
Three-Thirds



However, the shares will fully vest if employee is terminated by the Company
without cause or if employee terminates his employment by “resignation with good
reason” prior to ________, 20___.


3.           SHAREHOLDER RIGHTS.  During the Restricted Period, the Restricted
Stock Award will be held in book name by the Company.  Subject to the terms of
this Agreement, the Employee shall have all rights of a shareholder with respect
to the Restricted Stock Award during the Restricted Period, including the right
to vote and receive dividends, if any, on the Restricted Stock Award, provided
that the Restricted Stock Award has not been forfeited to the Company pursuant
to Section 4 below.
 
4.           TERMINATION OF EMPLOYMENT.  If during the Restricted Period
Employee’s employment with the Company terminates for any reason whatsoever, the
Employee shall, for no consideration, forfeit to the Company (as of the date of
termination of employment) all of the Employee’s right, title and interest in
and to the Restricted Stock Award.
 
 
 

--------------------------------------------------------------------------------

 

If the Employee has been continuously employed with the Company since the
Effective Date and should, while in such employment, (i) die, (ii) terminate
such employment by reason of Disability, or (iii) terminate such employment due
to retirement, all restrictions shall be cancelled and the Restricted Stock
Award shall be fully vested.  For purposes of this Agreement, the determination
of whether termination is due to retirement shall be made by the Committee in
its sole and absolute discretion.
 
 
6.           ISSUANCE OF COMMON SHARES.
 
  (a)           Upon the expiration of the Restricted Period without forfeiture,
the Company shall cause a certificate or certificates to be issued to the
Employee for the number of Common Shares under the Restricted Stock
Award.  Common Shares issued pursuant to this Agreement which have not been
registered with the Securities and Exchange Commission shall bear the following
legend:
 
The Securities represented by this Certificate have not been registered under
the United States Securities Act of 1933 (the "Act") and are “restricted
securities” as that term is defined in Rule 144 under the Act.  The Securities
may not be offered for sale, sold or otherwise transferred except pursuant to an
effective registration statement under the Act, or pursuant to an exemption from
registration under the Act, the availability of which is to be established to
the satisfaction of the Company.
 
  (b)           The Company shall not be required to transfer or deliver any
certificate or certificates for Common Shares under this Agreement:  (i) until
after compliance with all then applicable requirements of law; and (ii) prior to
admission of the Common Shares to listing on any stock exchange on which the
Common Shares may then be listed.  In no event shall the Company be required to
issue fractional shares to the Employee or her successor.
 
7.           GENERAL RESTRICTIONS.  The grant of the Restricted Stock Award
under this Agreement shall be subject to the requirement that, if at any time
the Board shall determine that (i) the listing, registration or qualification of
the shares of Common Shares subject or related thereto upon any securities
exchange or under any state or Federal law, (ii) the consent or approval of any
government regulatory body, or (iii) an agreement by the Employee with respect
to the disposition of Common Shares is necessary or desirable as a condition of,
or in connection with, the issuance of Common Shares thereunder, then the
issuance of the Common Shares may not be consummated in whole or in part unless
the listing, registration, qualification, consent, approval or agreement shall
have been effected or obtained free of any conditions not acceptable to the
Board.
 
8.           ASSIGNMENT.  The rights under this Agreement shall not be
assignable or transferable by the Employee, except by will or by the laws of
descent and distribution.  Any attempted assignment, transfer, pledge,
hypothecation, or other disposition of the rights under this Agreement contrary
to the provisions hereof shall be null and void and without effect.  
 
9.           WITHHOLDING TAXES.  Whenever the Company proposes or is required to
issue or transfer Common Shares under this Agreement, the Company shall have the
right to require the Employee to remit to the Company an amount sufficient to
satisfy any Federal, state and/or local withholding tax requirements prior to
the delivery of any certificate or certificates for the Common
Shares.  Alternatively, the Company may issue or transfer the Common Shares net
of the number of shares sufficient to satisfy the withholding tax
requirements.  For withholding tax purposes, the Common Shares shall be valued
on the date the withholding obligation is incurred.

 
 

--------------------------------------------------------------------------------

 
 
10.         RIGHT TO TERMINATE EMPLOYMENT.  Nothing in this Agreement shall
confer upon the Employee the right to continue in the employment of the Company,
its subsidiaries or its affiliates or affect any right which the Company, its
subsidiaries or its affiliates may have to terminate the employment of the
Employee.
 
11.         ADJUSTMENTS.  In the event of any change in the outstanding common
stock of the Company by reason of stock splits, reverse stock splits, stock
dividends or distributions, recapitalization, reorganization, merger,
consolidation, split-up, combination, exchange of shares or the like, the Board
shall appropriately adjust the number of Common Shares issuable under this
Agreement, and any and all other matters deemed appropriate by the Board.
 
12.         STOCK RESERVED.  The Company shall at all times during the term of
this Agreement reserve and keep available the number of Common Shares necessary
and sufficient to satisfy the terms of this Agreement.
 
13.         SEVERABILITY.  Every part, term or provision of this Agreement is
severable from the others.  Notwithstanding any possible future finding by a
duly constituted authority that a particular part, term or provision is invalid,
void or unenforceable, this Agreement has been made with the clear intention
that the validity and enforceability of the remaining parts, terms and
provisions shall not be affected thereby.
 
14.         NOTICE.  Any notice to be delivered under this Agreement shall be
given in writing and delivered, personally or by certified mail, postage
prepaid, addressed to the Company or the Employee at their last known address.
 
15.         GOVERNING LAW.  This Agreement shall be construed in accordance with
and governed by the applicable Federal law and, to the extent otherwise
applicable, the laws of the State of Nevada.
 
16.         HEADINGS.  The headings in this Agreement are for convenience only
and shall not be used to interpret or construe the provisions.
 
17.         BINDING EFFECT.  This Agreement shall be binding upon and inure to
the benefit of any successor or successors of the Company.
 
18.         INCORPORATION OF PLAN.  The Restricted Stock Award is granted
pursuant to the terms of the Plan, which is incorporated herein by reference,
and this Agreement shall in all respects be interpreted in accordance with the
Plan.  If there is any inconsistency between the terms of this Agreement and the
terms of the Plan, the Plan’s terms shall completely supersede and replace the
conflicting terms of this Agreement.  All capitalized terms shall have the
meanings ascribed to them in the Plan, unless specifically set forth otherwise
herein.
 
 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Restricted Stock Award
Agreement to be executed as of the Effective Date.
 


"COMPANY"
STAGE STORES, INC.,
         
____________________________________________
 
__________________, _____________________
       
"EMPLOYEE"
____________________________________________
 
______________________, an individual

 
 
4

--------------------------------------------------------------------------------